Case 1:18-cv-01296-CMH-IDD Document 73 Filed 08/18/20 Page 1 of 3 PageID# 534



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 JAMES GHAISAR, et al.

                  Plaintiffs,                        Civil Action No. 1:18-cv-01296

 v.

 ALEJANDRO AMAYA, et al.,

                  Defendants.



                                 STIPULATION OF DISMISSAL
         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), it is hereby stipulated and agreed, by Plaintiffs

James Ghaisar and Kelara Ghaisar and Defendants Alejandro Amaya and Lucas Vinyard,

through their respective counsel, that this action is hereby dismissed, with all parties to bear their

own costs and attorneys’ fees.

         Plaintiffs filed this action and their related action against the United States under the

Federal Tort Claims Act (FTCA), Civil Action No. 1:19-cv-1224, as complementary actions.

However, the FTCA’s judgment bar provision, 28 U.S.C. § 2676, states that the “judgment in an

action under” the FTCA “shall constitute a complete bar to any action by the claimant, by reason

of the same subject matter, against the employee of the government whose act or omission gave

rise to the claim.” Under this provision, a judgment on Plaintiffs’ action against the United

States will preclude recovery in Plaintiffs’ Bivens action. Because of this, Plaintiffs are electing

to dismiss their Bivens action at this time. Plaintiffs intend to continue to pursue their FTCA

claim.

         Counsel for the United States has represented that as the United States is no longer a

party to this action, it takes no position on this dismissal.
Case 1:18-cv-01296-CMH-IDD Document 73 Filed 08/18/20 Page 2 of 3 PageID# 535



Dated: August 18, 2020


Respectfully submitted,

/s/ Thomas G. Connolly

Thomas G. Connolly (VA Bar No. 29164)
Roy L. Austin, Jr. (pro hac vice)
HARRIS, WILTSHIRE & GRANNIS LLP
1919 M Street NW, 8th Floor
Washington, D.C. 20036
Telephone: 202-730-1300
tconnolly@hwglaw.com
raustin@hwglaw.com

Counsel for Plaintiffs

/s/ Daniel S. Crowley

Daniel S. Crowley (VA Bar No. 79567)
HANNON LAW GROUP, LLP
333 8th Street NE
Washington, D.C. 20002
Telephone: 202-232-1907
dcrowley@hannonlawgroup.com

Counsel for Defendants
Case 1:18-cv-01296-CMH-IDD Document 73 Filed 08/18/20 Page 3 of 3 PageID# 536



                                CERTIFICATE OF SERVICE
       I hereby certify that on August 18, 2020 I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will service notice of such filing upon all parties

and counsel of record.

                                                     /s/ Thomas G. Connolly

                                                     Thomas G. Connolly (VA Bar No. 29164)
                                                     HARRIS, WILTSHIRE & GRANNIS LLP
                                                     1919 M Street NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Telephone: 202-730-1300
                                                     tconnolly@hwglaw.com
